This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (“commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1994-1995 reporting period.
On January 27, 1997, this court entered an order against respondent adopting the recommendation of the commission that respondent be ordered to pay a sanction in the amount of $150.00 for failure to comply with Gov.Bar R. X during the 1994-1995 reporting period.
On April 27, 2007, the commission filed a motion to vacate, requesting that the order of January 27, 1997, pertaining to the above-named respondent, be vacated. Upon consideration thereof,
IT IS ORDERED by the court that the motion to vacate is granted.
IT IS FURTHER ORDERED by the court that the order of January 27, 1997 pertaining to respondent is vacated, and this cause is dismissed.